MEMORANDUM OPINION
COBB, District Judge.
This court held a probation revocation hearing in this case on October 31, 1989. Based upon the evidence presented at that hearing, the court finds that the defendant’s probation should be, and is hereby, REVOKED.
The defendant was originally indicted in the Eastern District of Texas on a charge of impersonating a United States employee, in violation of 18 U.S.C. § 912. He was released on bond on November 9, 1984, pending trial on that indictment. The defendant failed to report as required by the terms of his bond, and a bond violators’ warrant was issued November 29, 1984. On July 30, 1986, the FBI arrested the defendant on that warrant in Hazelton, Pennsylvania.
The defendant was returned to the Eastern District of Texas and indicted on a second count for failure to appear in violation of 18 U.S.C. § 3146(a)(1). On August 27, 1986, the defendant pled guilty to both counts. On September 29, 1986, the defendant was sentenced to two years imprisonment, to be followed by five years probation, and ordered to pay a $2,000 fine.
The defendant was originally incarcerated at FCI/Seagoville. On May 5, 1987, he was released to New Horizons Halfway House, and was scheduled to be paroled from New Horizons July 10, 1987. Unfortunately, the defendant failed to comply with the conditions of his release to New Horizons. He was adjudged in escape status on June 1, 1987, and following his recapture, he was incarcerated at FCI/LaTuna to serve the remainder of his original *1140sentence. Although he was eligible for an additional sentence of eight to sixteen months because of the escape adjudication, the defendant received no additional time. He was released from LaTuna December 30, 1988.
The defendant was to then begin serving his term of probation, and was to report to the United States Probation Office in San Francisco, California. Unfortunately, the defendant again failed to comply with the conditions of his release, and did not report to the probation office. He was arrested by the United States Marshals’ Service on August 25, 1989, again in Hazelton, Pennsylvania. He was again returned to the Eastern District of Texas.
The defendant claimed throughout the October 31, 1989, hearing that he did not know he was to report to the probation office. This claim is contradicted, however, by the defendant’s testimony at the same hearing that he called the probation office in San Francisco, but it was closed for the New Year’s holiday, and that he called the probation office in Beaumont, Texas, but it would not accept his long-distance phone call. Apparently the defendant would have this court believe he made these attempts at contact purely for magnanimous reasons, perhaps to spread late holiday cheer; but certainly not because he had any indication he was required to do so. Although this court certainly encourages the practice of exchanging holiday greetings, it nevertheless finds the defendant made these attempts because he was aware he was required to do so.
In light of the defendant’s numerous previous failures to comply with conditions for release, the court finds that there is no reason to believe he would comply with the conditions of yet another attempt at release. Accordingly, his probation is revoked, and he is sentenced to a term of twelve months’ imprisonment, with credit to be given for the time he has served since his arrest August 25, 1989.